Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the city light" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the edge neural network” in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
3.	Claims 6, 7, 12, 16 and 17 are objected to because of the following informalities:  
.  Appropriate correction is required.

Allowable Subject Matter
4.	The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered references to Cui et al (US 11,171,719 B2), Pu et al (CN 101742775 A), Zhang (CN 108416485 A), Arai et al (US 2018/0247505 A1), Noone (WO 2106/156401 A1) and Tarkiainen et al (WO 2018/128946 A1).  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 104035388A0, hereinafter Wang, in view of Cui et al (US 11,171,719 B2), hereinafter Cui.
Regarding claim 1, Wang (Figure 1, para [0024]) teaches a system comprising one or more sensors 13 (vibration sensors) coupled to equipment (yacht) to monitor operation and to predict a problem; one or more 3G antennas 15; one or more 3G transceivers 115 coupled to the one or more 3G antennas; and a processor 111 to control the one or more 3G transceivers in communication with the one or more sensors.
Wang does not explicitly teach that the antenna and the transceiver is 5G, and a processor to control the one or more 5G or 6G transceivers in communication with the one or more sensors and wherein the processor either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication and a processor the information from the antennas and makes a decision to reroute the network traffic or either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split (col 17 line 60 to col 18 line 5, col 18 lines 45-65).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the 3G antenna of Wang with Cui’s 5G antennas and network, and a processor that either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to 
Regarding claim 2, as applied to claim 1, Wang (para [0053]) and Wan (para [0009], [0019] and [0021]) teaches that a remote processor to perform predictive maintenance based on sensor output.
Regarding claim 3, as applied to claim 1, Wang (para [0053]) teaches a remote processor to track equipment performance over time to predict a potential maintenance issue before they occur.
Regarding claim 4, as applied to claim 1, Wang (Figure 1) teaches that the transceiver connects sensors 13, machines or robots.
Regarding claim 5, as applied to claim 1, Wang (Figure 1) teaches that one or more sensors 13 are at the edge to communicate with equipment.
Regarding claim 9, as applied to claim 1, Wang (Figure 1, claim 1) teaches a remote processor 2 to compare real-time data from sensors on connected equipment to an equipment history.
Regarding claim 10, as applied to claim 1, Wang (Figure 1, claim 1) teaches a remote processor 2 to proactively trigger maintenance activities based on sensor outputs indicating a potential breakdown.
Regarding claim 12, as applied to claim 1, Wang (Figure 1, para [0024]) teaches one or more cameras 12 and sensors to capture security information.
Regarding claim 13, as applied to claim 1, Wang teaches the claimed invention with 3G components.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a drop in replacement housing to upgrade 3G or 4G components to 5G or 6G components. Such modification is deemed to be common and within the level of ordinary skill in the art.
Regarding claim 14, as applied to claim 1, Wang (Figure 1, para [0024]) teaches a camera for identity identification.
7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pu et al (CN 101742775A), hereinafter Cui, in view of Cui.
Regarding claim 1, Pu (Figure 1) teaches a system comprising one or more sensors (para [0029], sensors part of signal collecting module 12) coupled to equipment to monitor operation and to predict a problem; one or more 3G antennas (antenna module 14); one or more 3G transceivers coupled to the one or more 3G antennas; and a processor (control module 15) to control the one or more 3G transceivers in communication with the one or more sensors (para [0032] and claim 1).
Pu does not explicitly teach that the antenna and the transceiver is 5G, and a processor to control the one or more 5G transceivers in communication with the one or more sensors and wherein the processor either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication and a processor the information from the antennas and makes a decision to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the 3G antenna of Pu with Cui’s 5G antennas and network, and a processor that either performs Network Function Virtualization (NFV), or controls a Cloud RAN (CRAN) which points to a network plane or a data center to support a function split, doing so would enable the system the capability to dynamically modifying and routing of network traffic with increased data transfer rate.
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Cui, and further in view of Noone (WO 2016/156401 A1).
Regarding claim 15, Pu/Cui teaches the claimed invention, as applied to claim 1, except explicitly mention that the processor analyzes walking gaits and facial features for identity identification.
Noone (claim 7, page 26 line 13) teaches a smart city street lamp comprising a processor that analyzes walking gaits and facial features for identity identification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Pu/Cui to analyze walking gaits and facial features for identity identification, as taught by Noone, doing so would verify identity identification to provide safer roadways with warning messages to particular pedestrians crossing the street.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, and further in view of Wan et al (CN 109032002A), hereinafter Wan.
Wang/Cui teaches the claimed invention, as applied to claim 1, except explicitly mention maintaining equipment based on statistics for wear rates or sensed equipment over time.
Wan (abstract) teaches a state monitoring device comprising a maintaining equipment based on statistics for wear rates or sensed equipment over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang/Cui with maintaining equipment based on statistics for wear rates or sensed equipment over time, as taught by Wan, doing so would effectively monitoring the working route of the system and reasonable dispatching management service function to maintain optimum system performance.
10.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, and further in view of Novian et al (US 2018/0324780 A1), hereinafter Novian.
 Regarding claim 7, Wang/Cui teaches the claimed invention, as applied to claim 1, except explicitly mention a neural network or an artificial intelligence (Al) to perform predictive maintenance.
Novian (para [0078] and [0117]) teaches a communication system using neural networks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Cui with a neural network or artificial intelligence, as taught by Novian, doing so would provide faster and more accurate maintenance.

Novian (para [0078] and [0117]) teaches a communication system using neural networks or artificial intelligence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Cui with a neural network or artificial intelligence, as taught by Novian, doing so would train the devices to perform predictive analytics and provide faster and more accurate predictive maintenance.
11.	Claims 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, and further in view of Chew (US 2018/0285767 A1).
Regarding claim 8, Wang/Cui teaches the claimed invention, as applied to claim 1, except explicitly mention an Internet of Things (loT) device wirelessly coupled to the processor.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine or Internet of Things device wirelessly coupled to a processor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Wan with an edge learning machine or an Internet of Things (loT) device wirelessly coupled to the processor, as taught by Chew, doing so would provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.

Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine or Internet of Things device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Cui with an edge processor, as taught by Chew, doing so would provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.
Regarding claim 18, Wang/Cui teaches the claimed invention, as applied to claim 1, except explicitly mentioning an edge learning machine that uses pre-trained models and modifies the pre-trained models for a selected task.
Chew (abstract, para [0041]) teaches a communication system utilizing an edge learning machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Wang/Cui with an edge processor, as taught by Chew, doing so would uses pre-trained models to provide computing analytics and confidence level compared to threshold data for classification as well as providing local edge processing for Internet of Things sensors with reduced off-chip memory access.
12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, and further in view of Arai et al (US 2018/0247505 A1), hereinafter Arai.

Arai teaches a surveillance system using 5G protocol (para [0041] and [0042]) comprising a processor performing sound analysis transmitted from a microphone (para [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Wang/Cui’s system to be able to analyze sound captured using a microphone, as taught by Arai, doing so would enable monitoring of events in progress and sounding warning alarm as appropriate to alert of potential danger.
13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Cui, and further in view of Tarkiainen et al (WO 2018/128946 A1).
Pu (Figure 1) teaches a system comprising one or more sensors (para [0029], sensors part of signal collecting module 12) coupled to equipment to monitor operation and to predict a problem; one or more 3G antennas (antenna module 14); one or more 3G transceivers coupled to the one or more 3G antennas; and a processor (control module 15) to control the one or more 3G transceivers in communication with the one or more sensors (para [0032] and claim 1).
Pu does not explicitly teach that the antenna, transceiver and processor are 5G.
Cui (Figure 8) teaches a network using 5G antennas (col 2 lines 36-47) for communication.

Pu/Cui does not explicitly mention a cellular device for a person or a vehicle crossing the street near a city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P).
Tarkiainen (para [0029], [0048], [0060] and [0061]) teaches a 5G system that send alert messages to pedestrians crossing the street.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pu/Cui to include a 5G transceiver and a cellular device for a person or a vehicle crossing the street near a city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P), as taught by Tarkiainen, doing so would enable the system to send warning messages to a vehicle or to a pedestrian crossing the street in order to prevent potential accidents.
14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cui, and further in view of Zhang (CN 106778910A).
Wang (Figure 1, para [0024]) teaches a system comprising one or more sensors 13 (vibration sensors) coupled to equipment (yacht) to monitor operation and to predict a problem; one or more 3G antennas 15; one or more 3G transceivers 115 coupled to the one or more 3G antennas; and a processor 111 to control the one or more 3G transceivers in communication with the one or more sensors.
Wang does not explicitly teach that the antenna and the transceiver is 5G.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the 3G antenna of Wang with Cui’s 5G antennas and network, doing so would enable the system the capability to dynamically modifying and routing of network traffic with increased data transfer rate.
Wang/Cui does not further teach a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transferring to the edge neural network.
Zhang (para [0002] to [0010], [0112], [[0119] and [0120]) teaches a deep learning system based on local or edge training including a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transferring to the edge neural network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wang/Cui with a cloud trained neural network whose network parameters are down-sampled or filter count reduced before transferring to the edge neural network, as taught by Zhang, doing so would enable the system to reduce network routing traffic and transfer the workload to local network to accommodate more users at high data rates with increased reliability while using less power.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845